EXHIBIT 10.2 Equity Transfer Agreement supplement Transferor: (Party A:) Shaanxi Changjiang Mining & New Energy Co., Ltd Transferee: (Party B) Zhang Hong Jun This agreement is a supplement to the issue of transferring the equity of Shaanxi East Mining Co., Ltd by Party A and Party B. That is, it is a supplement to the Equity Transfer Agreement of Shaanxi East Mining Co., Ltd. signed on Dec 25th, 2013. After friendly consultations conducted in accordance with the principles of equality and mutual benefit, the parties have reached the following agreements: 1.Changing the Article II of the original agreement “Party B agrees that it will pay RMB 2,700,000 equity transfer funds in the form of monetary funds to Party A in 15 days after both parties signed the agreement.”, after friendly consultations, agrees that the above RMB 2,700,000 equity transfer funds can be offset in the funds that owned to party B by party A, and Party B will not pay Party A in the form of monetary funds. 2.This agreement shall become effective after both parties signed and sealed. The supplemental agreement has the same legal force and effect with the original Equity Transfer Agreement. Party A: Chen Wei Dong Party B: Zhang Hong Jun Dec 30th, 2013.
